Citation Nr: 1710443	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  15-44 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from December 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the VA Regional Office (RO) in Baltimore, Maryland.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigning is granting the motion and advancing the appeal on the docket based upon advancing age.  38 C.F.R. § 20.900(c) ("advancing age" is defined as 75 or more years of age).

Consequently, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran reported incurring back and knee injuries during his military service.  See March 2014 Statement in Support of Claim.  Post-service treatment records reflect degenerative changes of the lumbar spine; bilateral knee degenerative joint disease; and a left knee replacement.  See April 2010 lumbar spine X-ray report; February 2014 knee disability benefits questionnaire.  While the rating decision on appeal, as well as an October 2015 Statement of the Case, refer to reviewing the Veteran's service treatment records (STRs) from December 1950 to June 1954, the claims file only includes a copy of the June 1954 separation examination.  There are no other STRs of record.  In light of the above, the Board concludes that a remand is necessary both to afford the Veteran a VA examination to determine the etiology of his lumbar spine and bilateral knee disorders, and also to obtain the Veteran's complete STRs.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment from the Baltimore VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Undertake appropriate action to obtain the Veteran's complete service treatment records for his period of active duty from December 1950 to June 1954.  If any such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed lumbar spine and bilateral knee disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed lumbar spine, left knee, and/or right knee disorders had their onset in service or are related to the Veteran's military service.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  Please note that this case has been advanced on the Board's docket on account of the Veteran's age.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




